09-5115-ag
         Li v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A096 263 774
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United            States Court of Appeals
 2       for the Second Circuit, held at the            Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl            Street, in the City of
 4       New York, on the 17 th day of August,           two thousand ten.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                GUIDO CALABRESI,
 9                DEBRA ANN LIVINGSTON,
10                       Circuit Judges.
11       _______________________________________
12
13       PING LONG LI,
14                Petitioner,
15
16                      v.                                      09-5115-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Sheema Chaudhry, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Anh-Thu P. Mai-Windle,
27                                     Senior Litigation Counsel; Imran R.
28                                     Zaidi, Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Ping Long Li, a native and citizen of the People’s

6    Republic of China, seeks review of a November 23, 2009,

7    order of the BIA affirming the April 18, 2008, decision of

8    Immigration Judge (“IJ”) Barbara A. Nelson, which denied his

9    applications for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).   In re Ping

11   Long Li, No. A096 263 774 (B.I.A. Nov. 23, 2009), aff’g No.

12   A096 263 774 (Immig. Ct. N.Y. City Apr. 18, 2008).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA’s decision.        See

17   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005) .          The

18   applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009) .

21       The agency’s adverse credibility determination fits

22   well within those standards. See Secaida-Rosales v. INS, 331

23 F.3d 297, 307 (2d Cir. 2003) (finding that a n adverse

24   credibility determination must be based on “specific, cogent

                                   2
1    reasons” that “bear a legitimate nexus” to the finding).

2        The agency reasonably determined that Li’s assertion,

3    that his wife was in hiding so that family planning

4    officials would not become aware of her pregnancy, was

5    inconsistent with the record evidence, which demonstrated

6    that, three days before she gave birth, she voluntarily went

7    to a government office in order to obtain new identity

8    documents.   This inconsistency led the agency to reasonably

9    conclude that, although medical evidence corroborated the

10   fact that Li’s wife was sterilized, Li failed to present

11   adequate credible evidence demonstrating that his wife had

12   been subjected to a forced sterilization.

13       Moreover, the agency reasonably found that this

14   specific discrepancy related directly to the basis of Li’s

15   claim of persecution.   Because the discrepancy related to

16   whether Li’s wife actually needed to hide her pregnancy, the

17   discrepancy relates to the issue of whether her

18   sterilization was voluntary or involuntary.    Consequently,

19   because there would be no reason for Li to resist his wife’s

20   voluntary sterilization, the inconsistency also affects the

21   veracity of Li’s “other resistance” claim.    These findings

22   constitute adequate support for the agency’s adverse

23   credibility determination.   See Xian Tuan Ye v. Dep’t of


                                   3
1    Homeland Security, 446 F.3d 289, 294 (2d Cir. 2006). The IJ

2    was not compelled to credit the explanations Li sought to

3    offer for this discrepency.    See Majidi v. Gonzales, 430

4 F.3d 77, 80-81 (2d Cir. 2005).

5        Li makes no specific arguments challenging the agency’s

6    denial of his withholding of removal or CAT claims before

7    this Court.   Even assuming that Li’s challenge to the

8    agency’s adverse credibility determination suffices to

9    challenge the agency’s denial of each of his applications

10   for relief, that determination undermines each claim as they

11   were based on the same factual predicate.    See Paul v.

12   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

13   U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot. Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24




                                    4